Exhibit 10.2
 
 



AMENDED AND RESTATED SECURITY AGREEMENT
 
by
 
BLUEFLY, INC.
as Borrower


and
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Lender
 
Dated as of June 17, 2011
 

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS

   
Page
     
PREAMBLE
 
1
     
RECITALS
 
1
     
AGREEMENT
 
1
 
ARTICLE I
 
DEFINITIONS AND INTERPRETATION
       
SECTION 1.1.
Definitions
 
2
SECTION 1.2.
Interpretation
 
6
SECTION 1.3.
Perfection Certificate
 
6
ARTICLE II
 
GRANT OF SECURITY AND SECURED OBLIGATIONS
       
SECTION 2.1.
Pledge
 
6
SECTION 2.2.
Secured Obligations
 
7
SECTION 2.3.
Security Interest
 
7
       
ARTICLE III
 
PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF COLLATERAL
       
SECTION 3.1.
Delivery of Certificated Securities Collateral
 
8
SECTION 3.2.
Perfection of Uncertificated Securities Collateral
 
8
SECTION 3.3.
Financing Statements and Other Filings; Maintenance of Perfected Security
Interest
 
9
SECTION 3.4.
Other Actions
 
9
SECTION 3.5.
Supplements; Further Assurances
 
12
       
ARTICLE IV
 
REPRESENTATIONS, WARRANTIES AND COVENANTS
       
SECTION 4.1.
Title
 
13



 
-i-

--------------------------------------------------------------------------------

 


SECTION 4.2.
Limitation on Liens; Defense of Claims; Transferability of Collateral
 
13
SECTION 4.3.
Chief Executive Office; Change of Name; Jurisdiction of Organization
 
13
SECTION 4.4.
Location of Inventory and Equipment
 
14
SECTION 4.5.
Condition and Maintenance of Equipment
 
14
SECTION 4.6.
Due Authorization and Issuance
 
14
SECTION 4.7.
No Conflicts, Consents, etc.
 
14
SECTION 4.8.
Collateral
 
15
SECTION 4.9.
Insurance
 
15
SECTION 4.10.
Payment of Taxes; Compliance with Laws; Contested Liens; Claims
 
15
SECTION 4.11.
Access to Collateral, Books and Records; Other Information
 
16
 
ARTICLE V
 
CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL
       
SECTION 5.1.
Pledge of Additional Securities Collateral
 
16
SECTION 5.2.
Voting Rights; Distributions; etc.
 
16
SECTION 5.3.
Organization Documents
 
18
SECTION 5.4.
Defaults, Etc
 
18
       
ARTICLE VI
 
CERTAIN PROVISIONS CONCERNING INTELLECTUAL
PROPERTY COLLATERAL
       
SECTION 6.1.
Grant of License
 
18
SECTION 6.2.
Registrations
 
19
SECTION 6.3.
No Violations or Proceedings
 
19
SECTION 6.4.
Protection of Lender’s Security
 
19
SECTION 6.5.
After-Acquired Property
 
20
SECTION 6.6.
Modifications
 
20
SECTION 6.7.
Litigation
 
20
SECTION 6.8.
Third Party Consents
 
21
       
ARTICLE VII
 
CERTAIN PROVISIONS CONCERNING ACCOUNTS
       
SECTION 7.1.
Special Representations and Warranties
 
21
SECTION 7.2.
Maintenance of Records
 
21



 
-ii-

--------------------------------------------------------------------------------

 


SECTION 7.3.
Legend
 
21
SECTION 7.4.
Modification of Terms, Etc
 
22
SECTION 7.5.
Collection
 
22
       
ARTICLE VIII
REMEDIES
       
SECTION 8.1.
Remedies
 
22
SECTION 8.2.
Notice of Sale
 
24
SECTION 8.3.
Waiver of Notice and Claims
 
24
SECTION 8.4.
Certain Sales of Collateral
 
25
SECTION 8.5.
No Waiver; Cumulative Remedies
 
26
SECTION 8.6.
Certain Additional Actions Regarding Intellectual Property
 
26
SECTION 8.7.
Application of Proceeds
 
26
       
ARTICLE IX
 
MISCELLANEOUS
       
SECTION 9.1.
Concerning Lender
 
27
SECTION 9.2.
Lender May Perform; Lender Appointed Attorney-in-Fact
 
28
SECTION 9.3.
Expenses
 
28
SECTION 9.4.
Continuing Security Interest; Assignment
 
28
SECTION 9.5.
Termination; Release
 
28
SECTION 9.6.
Modification in Writing
 
29
SECTION 9.7.
Notices
 
29
SECTION 9.8.
GOVERNING LAW
 
30
SECTION 9.9.
CONSENT TO JURISDICTION; SERVICE OF PROCESS; WAIVER OF JURY TRIAL
 
30
SECTION 9.10.
Severability of Provisions
 
31
SECTION 9.11.
Execution in Counterparts; Effectiveness
 
31
SECTION 9.12.
No Release
 
31
SECTION 9.13.
Obligations Absolute
 
32
SECTION 9.14.
Existing Security Agreement Amended and Restated
 
33
       
SIGNATURES
             
EXHIBIT 1
Form of Securities Pledge Amendment
   
SCHEDULE I
Filings, Registrations and Recordings
   
SCHEDULE II
Pledged Interests
   



 
-iii-

--------------------------------------------------------------------------------

 
 
AMENDED AND RESTATED SECURITY AGREEMENT
 
AMENDED AND RESTATED SECURITY AGREEMENT dated as of June 17, 2011 (as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the provisions hereof, this “Security Agreement”) made by BLUEFLY, INC., a
Delaware corporation having an office at 42 West 39th Street, New York, New York
10018 (the “Borrower”), as pledgor, assignor and debtor (the Borrower, in such
capacities and together with any successors in such capacities, the “Grantor”),
in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, having an office at One
Boston Place, 18th Floor, Boston, Massachusetts 02108, as Lender, for the
ratable benefit of itself and the other Credit Parties (as defined in the Credit
Agreement defined below) pursuant to the Credit Agreement, as pledgee, assignee
and secured party (in such capacities and together with any successors in such
capacities, the “Lender”).


RECITALS:
 
A.          In connection with the execution and delivery of this Security
Agreement, the Borrower and the Lender, among others, have entered into that
certain Amended and Restated Credit Agreement dated as of the date hereof (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).
 
B.           This Security Agreement is given by the Grantor in favor of the
Lender for the benefit of the Credit Parties to secure the payment and
performance of all of the Secured Obligations (as hereinafter defined).
 
C.           It is a condition to the obligations of the Lender to make the
Loans under the Credit Agreement and a condition to the L/C Issuer issuing
Letters of Credit under the Credit Agreement that the Grantor execute and
deliver the applicable Loan Documents, including this Security Agreement.
 
AGREEMENT:
 
NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Grantor and the Lender hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS AND INTERPRETATION
 
SECTION 1.1.      Definitions.
 
 
 

--------------------------------------------------------------------------------

 
 
 
(a)          Unless otherwise defined herein or in the Credit Agreement,
capitalized terms used herein that are defined in the UCC shall have the
meanings assigned to them in the UCC.


(b)          Capitalized terms used but not otherwise defined herein that are
defined in
the Credit Agreement shall have the meanings given to them in the Credit
Agreement.
 
(c)          The following terms shall have the following meanings:
 
“Borrower” shall have the meaning assigned to such term in the Preamble hereof.
 
“Claims” shall mean any and all property taxes and other taxes, assessments and
special assessments, levies, fees and all governmental charges imposed upon or
assessed against, and all claims (including, without limitation, landlords’,
carriers’, mechanics’, workmen’s, repairmen’s, laborers’, materialmen’s,
suppliers’ and warehousemen’s Liens and other claims arising by operation of
applicable Law) against, all or any portion of the Collateral.
 
“Collateral” shall have the meaning assigned to such term in SECTION 2.1 hereof.
 
“Control” shall mean (i) in the case of each DDA, “control,” as such term is
defined in Section 9-104 of the UCC, and (ii) in the case of any security
entitlement, “control,” as such term is defined in Section 8-106 of the UCC.
 
“Control Agreements” shall mean, collectively, the Blocked Account Agreements
and the Securities Account Control Agreements.
 
“Copyrights” shall mean, collectively, with respect to the Grantor, all
copyrights (whether statutory or common Law, whether established or registered
in the United States or any other country or any political subdivision thereof
whether registered or unregistered and whether published or unpublished) and all
copyright registrations and applications made by the Grantor, in each case,
whether now owned or hereafter created or acquired by or assigned to the
Grantor, including, without limitation, the registrations and applications
listed in Section IV of the Perfection Certificate, together with any and all
(i) rights and privileges arising under applicable Law with respect to the
Grantor’s use of such copyrights, (ii) reissues, renewals, continuations and
extensions thereof, (iii) income, fees, royalties, damages, claims and payments
now or hereafter due and/or payable with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (iv) rights corresponding thereto throughout the world and (v) rights
to sue for past, present or future infringements thereof.


“Credit Agreement” shall have the meaning assigned to such term in Recital A
hereof.
 
 
2

--------------------------------------------------------------------------------

 
 
“Distributions” shall mean, collectively, with respect to the Grantor, all
Restricted Payments from time to time received, receivable or otherwise
distributed to the Grantor in respect of or in exchange for any or all of the
Pledged Interests.
 
“Excluded Property” shall mean the following:
 
(a)          any license, permit or lease held by the Grantor (i) that validly
prohibits the creation by the Grantor of a security interest therein or thereon
or (ii) to the extent that applicable Law prohibits the creation of a security
interest therein or thereon;
 
(b)         any Intellectual Property Collateral consisting of intent-to-use
trademark applications, for which the creation by the Grantor of a security
interest therein is prohibited without the consent of third party or by
applicable Law;
 
provided, however, that in each case described in clauses (a) and (b) of this
definition, such property shall constitute “Excluded Property” only to the
extent and for so long as such license, permit, lease or applicable Law validly
prohibits the creation of a Lien on such property in favor of the Lender and,
upon the termination of such prohibition (howsoever occurring), such property
shall cease to constitute “Excluded Property”; provided further, that “Excluded
Property” shall not include the right to receive any proceeds arising therefrom
or any other rights referred to in Sections 9-406(f), 9-407(a) or 9-408(a) of
the UCC or any Proceeds, substitutions or replacements of any Excluded Property
(unless such Proceeds, substitutions or replacements would otherwise constitute
Excluded Property).
 
 “Goodwill” shall mean, collectively, with respect to the Grantor, the goodwill
connected with the Grantor’s business including, without limitation, (i) all
goodwill connected with the use of and symbolized by any of the Intellectual
Property Collateral in which the Grantor has any interest, (ii) all know-how,
trade secrets, customer and supplier lists, proprietary information, inventions,
methods, procedures, formulae, descriptions, compositions, technical data,
drawings, specifications, name plates, catalogs, confidential information and
the right to limit the use or disclosure thereof by any Person, pricing and cost
information, business and marketing plans and proposals, consulting agreements,
engineering contracts and such other assets which relate to such goodwill and
(iii) all product lines of the Grantor’s business.
 
“Grantor” shall have the meaning assigned to such term in the Preamble hereof.
 
“Intellectual Property Collateral” shall mean, collectively, the Patents,
Trademarks, Copyrights, Licenses and Goodwill.
 
“Letters of Credit” unless the context otherwise requires, shall have the
meaning given to such term in the UCC.
 
 “Licenses” shall mean, collectively, with respect to the Grantor, all license
and distribution agreements with any other Person with respect to any Patent,
Trademark or
 
3

--------------------------------------------------------------------------------

 
 
 
Copyright or any other patent, trademark or copyright, whether the Grantor is a
licensor or licensee, distributor or distributee under any such license or
distribution agreement, together with any and all (i) renewals, extensions,
supplements and continuations thereof, (ii) income, fees, royalties, damages,
claims and payments now and hereafter due and/or payable thereunder and with
respect thereto including, without limitation, damages and payments for past,
present or future infringements or violations thereof, (iii) rights to sue for
past, present and future infringements or violations thereof and (iv) other
rights to use, exploit or practice any or all of the Patents, Trademarks or
Copyrights or any other patent, trademark or copyright.
 
“Patents” shall mean, collectively, with respect to the Grantor, all patents
issued or assigned to and all patent applications made by the Grantor (whether
established or registered or recorded in the United States or any other country
or any political subdivision thereof), including, without limitation, those
patents, patent applications listed in Section IV of the Perfection Certificate,
together with any and all (i) rights and privileges arising under applicable Law
with respect to the Grantor’s use of any patents, (ii) inventions and
improvements described and claimed therein, (iii) reissues, divisions,
continuations, renewals, extensions and continuations-in-part thereof, (iv)
income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto including, without
limitation, damages and payments for past, present or future infringements
thereof, (v) rights corresponding thereto throughout the world and (vi) rights
to sue for past, present or future infringements thereof.
 
“Perfection Certificate” shall mean that certain perfection certificate dated as
of the date hereof, executed and delivered by the Grantor in favor of the Lender
for the benefit of the Credit Parties, and each other Perfection Certificate
(which shall be in form and substance reasonably acceptable to the Lender)
executed and delivered by the applicable loan party in favor of the Lender for
the benefit of the Credit Parties contemporaneously with the execution and
delivery of a joinder agreement executed in accordance with Section 6.12 of the
Credit Agreement, in each case, as the same may be amended, amended and
restated, restated, supplemented or otherwise modified from time to time in
accordance with the Credit Agreement.
 
“Pledged Interests” shall mean, collectively, with respect to the Grantor, all
Equity Interests in any issuer now existing or hereafter acquired or formed,
including, without limitation, all Equity Interests of such issuer described in
Schedule II hereof and all Equity Interests in any successor corporation or
interests or certificates of any successor limited liability company,
partnership or other entity owned by the Grantor formed by or resulting from any
consolidation, merger or amalgamation in which any Person listed in Section I of
the Information Certificate is not the surviving entity, together with all
rights, privileges, authority and powers of the Grantor relating to such Equity
Interests issued by any such issuer or any such successor Person under the
Organization Documents of any such issuer or any such successor Person, and the
certificates, instruments and agreements representing such Equity Interests and
any and all interest of the Grantor in the entries on the books of any financial
intermediary pertaining to such Equity Interests, from time to time acquired by
the Grantor in any manner, and all other Investment Property owned by the
Grantor; provided, however, that to the extent applicable,
 
 
4

--------------------------------------------------------------------------------

 
 
Pledged Interests shall not include any interest possessing more than 65% of the
voting power or control of all classes of interests entitled to vote of any CFC
to the extent such pledge would result in an adverse tax consequence to the
Grantor.
 
“Secured Obligations” shall mean the Obligations; provided, however, that Other
Liabilities shall be Secured Obligations solely to the extent that there is
sufficient Collateral following satisfaction of the Obligations described in
clause (a) of the definition of Obligations.
 
“Securities Account Control Agreement” shall mean an agreement in form and
substance satisfactory to the Lender with respect to any Securities Account of
the Grantor.
 
“Securities Act” means the Securities Exchange Act of 1934 and the applicable
regulations promulgated by the Securities and Exchange Commission pursuant to
such Act.
 
“Securities Collateral” shall mean, collectively, the Pledged Interests and the
Distributions.
 
“Security Agreement” shall have the meaning assigned to such in the Preamble
hereof.
 
“Trademarks” shall mean, collectively, with respect to the Grantor, all
trademarks (including service marks), slogans, logos, certification marks, trade
dress, uniform resource locations (URLs), domain names, corporate names and
trade names, whether registered or unregistered, owned by or assigned to the
Grantor and all registrations and applications for the foregoing (whether
statutory or common Law and whether established or registered in the United
States or any other country or any political subdivision thereof), including,
without limitation, the registrations and applications listed in Section IV of
the Perfection Certificate, together with any and all (i) rights and privileges
arising under applicable Law with respect to the Grantor’s use of any
trademarks, (ii) reissues, continuations, extensions and renewals thereof,
(iii) income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including, without limitation,
damages, claims and payments for past, present or future infringements thereof,
(iv) rights corresponding thereto throughout the world and (v) rights to sue for
past, present and future infringements thereof.
 
“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the Commonwealth of Massachusetts; provided,
however, that if a term is defined in Article 9 of the Uniform Commercial Code
differently than in another Article thereof, the term shall have the meaning set
forth in Article 9; provided further that, if by reason of mandatory provisions
of law, perfection, or the effect of perfection or non-perfection, of a security
interest in any Collateral or the availability of any remedy hereunder is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the Commonwealth of Massachusetts, “Uniform Commercial Code” means the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy, as the case may be.
 
 
5

--------------------------------------------------------------------------------

 
 
SECTION 1.2.      Interpretation.  The rules of interpretation specified in
Article I of the Credit Agreement shall be applicable to this Security
Agreement.
  
SECTION 1.3.      Perfection Certificate. The Lender and the Grantor agree that
the Perfection Certificate, and all schedules, amendments and supplements
thereto are and shall at all times remain a part of this Security Agreement.
 
ARTICLE II
 
GRANT OF SECURITY AND SECURED OBLIGATIONS
 
SECTION 2.1.      Pledge; Grant of Security Interest.  As collateral security
for the payment and performance in full of all the Secured Obligations, the
Grantor hereby pledges and grants to the Lender for its benefit and for the
benefit of the other Credit Parties, a lien on and security interest in and to
all of the right, title and interest of the Grantor in, to and under all
personal property and interests in such personal property, wherever located, and
whether now existing or hereafter arising or acquired from time to time
(collectively, the “Collateral”), including, without limitation:
 
 
    (i)
all Accounts;

 
 
   (ii)
all Goods, including Equipment, Inventory and Fixtures;

 
 
  (iii)
all Documents, Instruments and Chattel Paper;

 
 
  (iv)
all Letters of Credit and Letter-of-Credit Rights;

 
 
   (v)
all Securities Collateral;

 
 
  (vi)
all Investment Property;

 
 
 (vii)
all Intellectual Property Collateral;

 
 
(viii)
all Commercial Tort Claims, including, without limitation, those described in
Section V of the Perfection Certificate;

 
  
   (ix)
all General Intangibles;

 
 
    (x)
all Deposit Accounts;

 
 
   (xi)
all Supporting Obligations;

 
 
  (xii)
all books and records relating to the Collateral; and

 
 
6

--------------------------------------------------------------------------------

 
 
 
 (xiii)
to the extent not covered by clauses (i) through (xii) of this sentence, all
other personal property of the Grantor, whether tangible or intangible and all
Proceeds and products of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of, each of
the foregoing, any and all proceeds of any insurance, indemnity, warranty or
guaranty payable to the Grantor from time to time with respect to any of the
foregoing.

 
Notwithstanding anything to the contrary contained in clauses (i) through (xiii)
above, the security interest created by this Security Agreement shall not extend
to, and the term “Collateral” shall not include, any Excluded Property and the
Grantor shall from time to time at the request of the Lender give written notice
to the Lender identifying in reasonable detail the Excluded Property and shall
provide to the Lender such other information regarding the Excluded Property as
the Lender may reasonably request.
 
SECTION 2.2.      Secured Obligations.  This Security Agreement secures, and the
Collateral is collateral security for, the payment and performance in full when
due of the Secured Obligations.
 
SECTION 2.3.      Security Interest.  (a)  The Grantor hereby irrevocably
authorizes the Lender at any time and from time to time to authenticate and file
in any relevant jurisdiction any financing statements (including fixture
filings) and amendments thereto that contain the information required by Article
9 of the Uniform Commercial Code of each applicable jurisdiction for the filing
of any financing statement or amendment relating to the Collateral, including,
without limitation, (i) whether the Grantor is an organization, the type of
organization and any organizational identification number issued to the Grantor,
(ii) a description of the Collateral as “all assets of the Grantor, wherever
located, whether now owned or hereafter acquired” and (iii) in the case of a
financing statement filed as a fixture filing, a sufficient description of the
real property to which such Collateral relates.  The Grantor agrees to provide
all information described in the immediately preceding sentence to the Lender
promptly upon request.
 
(b)          The Grantor hereby ratifies its prior authorization for the Lender
to file in any relevant jurisdiction any financing statements or amendments
thereto relating to the Collateral if filed prior to the date hereof.
 
(c)          The Grantor hereby further authorizes the Lender to file filings
with the United States Patent and Trademark Office and United States Copyright
Office (or any successor office or any similar office in any other country) or
other necessary documents for the purpose of perfecting, confirming, continuing,
enforcing or protecting the security interest granted by the Grantor hereunder
in any Intellectual Property Collateral, without the signature of the Grantor,
and naming the Grantor, as debtor, and the Lender, as secured party.
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF COLLATERAL
 
SECTION 3.1.      Delivery of Certificated Securities Collateral.  The Grantor
represents and warrants that all certificates, agreements or instruments
representing or evidencing the Securities Collateral in existence on the date
hereof have been delivered to the Lender in suitable form for transfer by
delivery or accompanied by duly executed instruments of transfer or assignment
in blank and that the Lender has a perfected first priority security interest
therein.  The Grantor hereby agrees that all certificates, agreements or
instruments representing or evidencing Securities Collateral acquired by the
Grantor after the date hereof, shall promptly (and in any event within three (3)
Business Days) upon receipt thereof by the Grantor be delivered to and held by
or on behalf of the Lender pursuant hereto.  All certificated Securities
Collateral shall be in suitable form for transfer by delivery or shall be
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance reasonably satisfactory to the Lender.  The Lender shall
have the right, at any time upon the occurrence and during the continuance of
any Event of Default, to endorse, assign or otherwise transfer to or to register
in the name of the Lender or any of its nominees or endorse for negotiation any
or all of the Securities Collateral, without any indication that such Securities
Collateral is subject to the security interest hereunder.  In addition, the
Lender shall have the right with written notice to exchange certificates
representing or evidencing Securities Collateral for certificates of smaller or
larger denominations, accompanied by instruments of transfer or assignment and
letters of direction duly executed in blank.
 
SECTION 3.2.      Perfection of Uncertificated Securities Collateral.  The
Grantor represents and warrants that the Lender has a perfected first priority
security interest in all uncertificated Pledged Interests pledged by it
hereunder that is in existence on the date hereof and that the applicable
Organization Documents do not require the consent of the other shareholders,
members, partners or other Person to permit the Lender or its designee to be
substituted for the Grantor as a shareholder, member, partner or other equity
owner, as applicable, thereto.  The Grantor hereby agrees that if any of the
Pledged Interests are at any time not evidenced by certificates of ownership,
then the Grantor shall, to the extent permitted by applicable Law and upon the
request of the Lender, cause such pledge to be recorded on the equityholder
register or the books of the issuer, execute customary pledge forms or other
documents necessary or reasonably requested to complete the pledge and give the
Lender the right to transfer such Pledged Interests under the terms hereof and,
provide to the Lender an opinion of counsel, in form and substance reasonably
satisfactory to the Lender, confirming such pledge and perfection thereof.
 
SECTION 3.3.      Financing Statements and Other Filings; Maintenance of
Perfected Security Interest.  The Grantor represents and warrants that the only
filings, registrations and recordings necessary and appropriate to create,
preserve, protect, publish notice
 
 
8

--------------------------------------------------------------------------------

 
 
of and perfect the security interest granted by the Grantor to the Lender (for
the benefit of the Credit Parties) pursuant to this Security Agreement in
respect of the Collateral are listed on Schedule I hereto.  The Grantor
represents and warrants that all such filings, registrations and recordings have
been delivered to the Lender in completed and, to the extent necessary or
appropriate, duly executed form for filing in each governmental, municipal or
other office specified in Schedule I.  The Grantor agrees that at the sole cost
and expense of the Grantor, (i) the Grantor will maintain the security interest
created by this Security Agreement in the Collateral as a perfected first
priority security interest and shall defend such security interest against the
claims and demands of all Persons (other than with respect to Permitted
Encumbrances), (ii) the Grantor shall furnish to the Lender from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Lender may
reasonably request, all in reasonable detail and (iii) at any time and from time
to time, upon the written request of the Lender, the Grantor shall promptly and
duly execute and deliver, and file and have recorded, such further instruments
and documents and take such further action as the Lender may  reasonably
request, including the filing of any financing statements, continuation
statements and other documents (including this Security Agreement) under the UCC
(or other applicable Laws) in effect in any jurisdiction with respect to the
security interest created hereby and the execution and delivery of Control
Agreements, all in form reasonably satisfactory to the Lender and in such
offices (including, without limitation, the United States Patent and Trademark
Office and the United States Copyright Office) wherever required by applicable
Law in each case to perfect, continue and maintain a valid, enforceable, first
priority security interest in the Collateral as provided herein and to preserve
the other rights and interests granted to the Lender hereunder, as against the
Grantor and third parties (other than with respect to Permitted Encumbrances),
with respect to the Collateral.
 
SECTION 3.4.      Other Actions.  In order to further evidence the attachment,
perfection and priority of, and the ability of the Lender to enforce, the
Lender’s security interest in the Collateral, the Grantor represents, warrants
and agrees, in each case at the Grantor’s own expense, with respect to the
following Collateral that:
 
(a)          Instruments and Tangible Chattel Paper.  As of the date hereof
(i) no amount payable under or in connection with any of the Collateral is
evidenced by any Instrument or Tangible Chattel Paper other than such
Instruments and Tangible Chattel Paper listed in Section III. D. of the
Perfection Certificate and (ii) each Instrument and each item of Tangible
Chattel Paper listed in Section III. D. of the Perfection Certificate, to the
extent requested by the Lender, has been properly endorsed, assigned and
delivered to the Lender, accompanied by instruments of transfer or assignment
and letters of direction duly executed in blank.  If any amount payable under or
in connection with any of the Collateral shall be evidenced by any Instrument or
Tangible Chattel Paper, the Grantor shall forthwith endorse, assign and deliver
the same to the Lender, accompanied by such instruments of transfer or
assignment duly executed in blank as the Lender may reasonably request from time
to time.
 
 
9

--------------------------------------------------------------------------------

 
 
(b)        Investment Property.  (i) As of the date hereof (1) it has no
Securities Accounts other than those listed in Section III.B. of the Perfection
Certificate, (2) it does not hold, own or have any interest in any certificated
securities or uncertificated securities other than those constituting Pledged
Interests with respect to which the Lender has a perfected first priority
security interest in such Pledged Interests, and (3) it has entered into a duly
authorized, executed and delivered Securities Account Control Agreement with
respect to each Securities Account listed in Section III.B. of the Perfection
Certificate with respect to which the Lender has a perfected first priority
security interest in such Securities Accounts by Control.


(ii)            If the Grantor shall at any time hold or acquire any
certificated securities, other than any securities of any CFC not required to be
pledged hereunder, the Grantor shall promptly (a) notify the Lender thereof and
endorse, assign and deliver the same to the Lender, accompanied by such
instruments of transfer or assignment duly executed in blank, all in form and
substance reasonably satisfactory to the Lender or (b) deliver such securities
into a Securities Account with respect to which a Securities Account Control
Agreement is in effect in favor of the Lender.  If any securities now or
hereafter acquired by the Grantor, other than any securities of any CFC not
required to be pledged hereunder, are uncertificated, the Grantor shall promptly
notify the Lender thereof and pursuant to an agreement in form and substance
reasonably satisfactory to the Lender, either (a) grant Control to the Lender
and cause the issuer to agree to comply with instructions from the Lender as to
such securities, without further consent of the Grantor or such nominee, (b)
cause a security entitlement with respect to such uncertificated security to be
held in a Securities Account with respect to which the Lender has Control or (c)
arrange for the Lender to become the registered owner of the securities.  The
Grantor shall not hereafter establish and maintain any Securities Account with
any Securities Intermediary unless (1) the Grantor shall have given the Lender
ten (10) Business Days’ prior written notice of its intention to establish such
new Securities Account with such Securities Intermediary, (2) such Securities
Intermediary shall be reasonably acceptable to the Lender and (3) such
Securities Intermediary and the Grantor shall have duly executed and delivered a
Control Agreement with respect to such Securities Account.  The Grantor shall
accept any cash and Investment Property which are proceeds of the Pledged
Interests in trust for the benefit of the Lender and promptly upon receipt
thereof, deposit any cash received by it into an account in which the Lender has
Control, or with respect to any Investment Properties or additional securities,
take such actions as required above with respect to such securities.  The Lender
agrees with the Grantor that the Lender shall not give any entitlement orders or
instructions or directions to any issuer of uncertificated securities or
Securities Intermediary, and shall not withhold its consent to the exercise of
any withdrawal or dealing rights by the Grantor, unless a Cash Dominion Event
has occurred and is continuing.  The Grantor shall not grant control over any
Pledged Interests to any Person other than the Lender.
 
(iii)           As between the Lender and the Grantor, the Grantor shall bear
the investment risk with respect to the Investment Property and Pledged
Interests, and the
 
 
10

--------------------------------------------------------------------------------

 
 
 
risk of loss of, damage to, or the destruction of the Investment Property and
Pledged Interests, whether in the possession of, or maintained as a security
entitlement or deposit by, or subject to the control of, the Lender, a
Securities Intermediary, the Grantor or any other Person; provided, however,
that nothing contained in this SECTION 3.4(b) shall release or relieve any
Securities Intermediary of its duties and obligations to the Grantor or any
other Person under any Control Agreement or under applicable Law.  The Grantor
shall promptly pay all Claims and fees of whatever kind or nature with respect
to the Pledged Interests pledged by it under this Security Agreement.  In the
event the Grantor shall fail to make such payment contemplated in the
immediately preceding sentence, the Lender may do so for the account of the
Grantor and the Grantor shall promptly reimburse and indemnify the Lender for
all costs and expenses incurred by the Lender under this SECTION 3.4(b) and
under SECTION 9.3 hereof.
 
(c)        Electronic Chattel Paper and Transferable Records.  As of the date
hereof no amount payable under or in connection with any of the Collateral is
evidenced by any Electronic Chattel Paper or any “transferable record” (as that
term is defined in Section 201 of the Federal Electronic Signatures in Global
and National Commerce Act, or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction).  If any amount
payable under or in connection with any of the Collateral shall be evidenced by
any Electronic Chattel Paper or any transferable record, the Grantor shall
promptly notify the Lender thereof and shall take such action as the Lender may
reasonably request to vest in the Lender control under UCC Section 9-105 of such
Electronic Chattel Paper or control under Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act or, as the case may be,
Section 16 of the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, of such transferable record.  The Lender agrees with the Grantor
that the Lender will arrange, pursuant to procedures reasonably satisfactory to
the Lender and so long as such procedures will not result in the Lender’s loss
of control, for the Grantor to make alterations to the Electronic Chattel Paper
or transferable record permitted under UCC Section 9-105 or, as the case may be,
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act of Section 16 of the Uniform Electronic Transactions Act for a party in
control to allow without loss of control, unless an Event of Default has
occurred and is continuing or would occur after taking into account any action
by the Grantor with respect to such Electronic Chattel Paper or transferable
record.
 
(d)        Letter-of-Credit Rights.  If the Grantor is at any time a beneficiary
under a Letter of Credit now or hereafter issued in favor of the Grantor,
(which, for the avoidance of doubt, shall not include any Letter of Credit
issued pursuant to the Credit Agreement), the Grantor shall promptly notify the
Lender thereof and the Grantor shall, at the request of the Lender, pursuant to
an agreement in form and substance reasonably satisfactory to the Lender, either
(i) arrange for the issuer and any confirmer of such Letter of Credit to consent
to an assignment to the Lender of, and to pay to the Lender, the proceeds of,
any drawing under the Letter of Credit or (ii) arrange for the Lender to become
the beneficiary of such Letter of Credit, with the Lender agreeing, in each
case, that the
 
 
11

--------------------------------------------------------------------------------

 
 
proceeds of any drawing under the Letter of Credit are to be applied as provided
in the Credit Agreement.
 
(e)          Commercial Tort Claims.   As of the date hereof it holds no
Commercial Tort Claims other than those listed in Section V of the Perfection
Certificate.  If the Grantor shall at any time hold or acquire a Commercial Tort
Claim, the Grantor shall immediately notify the Lender in writing signed by the
Grantor of the brief details thereof and grant to the Lender in such writing a
security interest therein and in the Proceeds thereof, all upon the terms of
this Security Agreement, with such writing to be in form and substance
reasonably satisfactory to the Lender.
 
SECTION 3.5.      Supplements; Further Assurances.  The Grantor shall take such
further actions, and execute and deliver to the Lender such additional
assignments, agreements, supplements, powers and instruments, as the Lender may
in its reasonable judgment deem necessary or appropriate, wherever required by
Law, in order to perfect, preserve and protect the security interest in the
Collateral as provided herein and the rights and interests granted to the Lender
hereunder, to carry into effect the purposes hereof or better to assure and
confirm unto the Lender or permit the Lender to exercise and enforce its rights,
powers and remedies hereunder with respect to any Collateral.  Without limiting
the generality of the foregoing, the Grantor shall make, execute, endorse,
acknowledge, file or refile and/or deliver to the Lender from time to time upon
reasonable request such lists, descriptions and designations of the Collateral,
copies of warehouse receipts, receipts in the nature of warehouse receipts,
bills of lading, documents of title, vouchers, invoices, schedules, confirmatory
assignments, supplements, additional security agreements, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, reports and
other assurances or instruments.  If an Event of Default has occurred and is
continuing, the Lender may institute and maintain, in its own name or in the
name of the Grantor, such suits and proceedings as the Lender may be advised by
counsel shall be necessary or expedient to prevent any impairment of the
security interest in or the perfection thereof in the Collateral.  All of the
foregoing shall be at the sole cost and expense of the Grantor.  The Grantor and
the Lender acknowledge that this Security Agreement is intended to grant to the
Lender for the benefit of the Credit Parties a security interest in and Lien
upon the Collateral and shall not constitute or create a present assignment of
any of the Collateral.
 
ARTICLE IV
 
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
In addition to, and without limitation of, each of the representations,
warranties and covenants set forth in the Credit Agreement and the other Loan
Documents, the Grantor represents, warrants and covenants as follows:
 
 
12

--------------------------------------------------------------------------------

 
 
SECTION 4.1.      Title.  No financing statement or other public notice with
respect to all or any part of the Collateral is on file or of record in any
public office, except such as have been filed in favor of the Lender pursuant to
this Security Agreement or as are permitted by the Credit Agreement.  No Person
other than the Lender has control or possession of all or any part of the
Collateral, except as permitted by the Credit Agreement.
 
SECTION 4.2.      Limitation on Liens; Defense of Claims; Transferability of
Collateral.  The Grantor is as of the date hereof, and, as to Collateral
acquired by it from time to time after the date hereof, the Grantor will be, the
sole direct and beneficial owner of all Collateral pledged by it hereunder free
from any Lien or other right, title or interest of any Person other than the
Liens and security interest created by this Security Agreement and Permitted
Encumbrances.  The Grantor shall, at its own cost and expense, defend title to
the Collateral pledged by it hereunder and the security interest therein and
Lien thereon granted to the Lender and the priority thereof against all claims
and demands of all Persons, at its own cost and expense, at any time claiming
any interest therein adverse to the Lender or any other Credit Party other than
(i) with respect to claims or demands regarding priority of Liens, Permitted
Encumbrances having priority by operation of applicable Law, and (ii) with
respect to all other claims and demands, Permitted Encumbrances.  There is no
agreement, and the Grantor shall not enter into any agreement or take any other
action, that would restrict the transferability of any of the Collateral or
otherwise impair or conflict with the Grantor’s obligations or the rights of the
Lender hereunder.
 
SECTION 4.3.      Chief Executive Office; Change of Name; Jurisdiction of
Organization.  (a)  The exact legal name, type of organization, jurisdiction of
organization, federal taxpayer identification number, organizational
identification number and chief executive office of the Grantor is indicated
next to its name in Sections I.A. and I.B. of the Perfection Certificate.  The
Grantor shall furnish to the Lender prompt written notice of any change in (i)
its corporate name, (ii) the location of its chief executive office, its
principal place of business, any office in which it maintains books or records
relating to Collateral owned by it or any office or facility at which Collateral
owned by it is located (including the establishment of any such new office or
facility), (iii) its identity or type of organization or corporate structure,
(iv) its federal taxpayer identification number or organizational identification
number or (v) its jurisdiction of organization (in each case, including, without
limitation, by merging with or into any other entity, reorganizing, dissolving,
liquidating, reincorporating or incorporating in any other jurisdiction).  The
Grantor agrees (A) not to effect or permit any such change unless all filings
have been made under the UCC or otherwise that are required in order for the
Lender to continue at all times following such change to have a valid, legal and
perfected first priority security interest in all the Collateral (subject to,
with respect to priority, Permitted Encumbrances having priority by operation of
applicable Law) and (B) to take all action reasonably satisfactory to the Lender
to maintain the perfection and priority of the security interest of the Lender
for the benefit of the Credit Parties in the Collateral intended to be granted
hereunder.  The Grantor agrees to promptly provide the Lender with certified
Organization Documents reflecting any of the changes described in the preceding
sentence.
 
 
13

--------------------------------------------------------------------------------

 
 
(b)          The Lender may rely on opinions of counsel as to whether any or all
UCC financing statements of the Grantor need to be amended as a result of any of
the changes described in SECTION 4.3(a).  If the Grantor fails to provide
information to the Lender about such changes on a timely basis, the Lender shall
not be liable or responsible to any party for any failure to maintain a
perfected security interest in the Grantor’s property constituting Collateral,
for which the Lender needed to have information relating to such changes.  The
Lender shall have no duty to inquire about such changes if the Grantor does not
inform the Lender of such changes, the parties acknowledging and agreeing that
it would not be feasible or practical for the Lender to search for information
on such changes if such information is not provided by the Grantor.
 
SECTION 4.4.      Location of Inventory and Equipment.  As of the Closing Date,
all Equipment and Inventory of the Grantor is located at the chief executive
office or such other location listed in Schedule 5.08(b)(1) and Schedule
5.08(b)(2) of the Credit Agreement.
 
SECTION 4.5.      Condition and Maintenance of Equipment.  The Equipment of the
Grantor is in good repair, working order and condition, reasonable wear and tear
excepted.  The Grantor shall cause the Equipment to be maintained and preserved
in good repair, working order and condition, reasonable wear and tear excepted,
and shall as quickly as commercially reasonable make or cause to be made all
repairs, replacements and other improvements which are necessary in the conduct
of the Grantor’s business.
 
SECTION 4.6.      Due Authorization and Issuance.  All of the Pledged Interests
have been, and to the extent any Pledged Interests are hereafter issued, such
shares or other equity interests will be, upon such issuance, duly authorized,
validly issued and, to the extent applicable, fully paid and
non-assessable.  All of the Pledged Interests have been fully paid for, and
there is no amount or other obligation owing by the Grantor to any issuer of the
Pledged Interests in exchange for or in connection with the issuance of the
Pledged Interests or the Grantor’s status as a partner or a member of any issuer
of the Pledged Interests, other than those expressly set forth in the
Organization Documents of the issuer of such Pledged Interests as in effect as
of the date hereof.
 
SECTION 4.7.      No Conflicts, Consents, etc.  No consent of any party
(including, without limitation, equity holders or creditors of the Grantor) and
no consent, authorization, approval, license or other action by, and no notice
to or filing with, any Governmental Authority or regulatory body or other Person
is required (A) for the grant of the security interest by the Grantor of the
Collateral pledged by it pursuant to this Security Agreement or for the
execution, delivery or performance hereof by the Grantor, (B) for the exercise
by the Lender of the voting or other rights provided for in this Security
Agreement or (C) for the exercise by the Lender of the remedies in respect of
the Collateral pursuant to this Security Agreement except, in each case, for
such consents which have been obtained prior to the date hereof.  Following the
occurrence and during the continuation of an Event of Default, if the Lender
desires to exercise any remedies, voting or consensual rights or
attorney-in-fact powers set forth in this Security Agreement and determines it
necessary to obtain any approvals or consents of any Governmental
 
 
 
14

--------------------------------------------------------------------------------

 
 
Authority or any other Person therefor, then, upon the reasonable request of the
Lender, the Grantor agrees to use commercially reasonable efforts to assist and
aid the Lender to obtain as soon as commercially practicable any necessary
approvals or consents for the exercise of any such remedies, rights and powers.
SECTION 4.8.      Collateral.  All information set forth herein, including the
schedules annexed hereto, and all information contained in any documents,
schedules and lists heretofore delivered to any Credit Party in connection with
this Security Agreement, in each case, relating to the Collateral, is accurate
and complete in all material respects.  The Collateral described on the
schedules annexed hereto or in the Perfection Certificate constitutes all of the
material property of such type of Collateral owned or held by the Grantor.
 
SECTION 4.9.      Insurance.  The Grantor shall (i) maintain or shall cause to
be maintained such insurance as is required pursuant to Section 6.07 of the
Credit Agreement; (ii) maintain such other insurance as may be required by
applicable Law; and (iii) furnish to the Lender, upon written request, full
information as to the insurance carried.  The Grantor hereby irrevocably makes,
constitutes and appoints the Lender (and all officers, employees or agents
designated by the Lender) as the Grantor’s true and lawful agent (and
attorney-in-fact), exercisable only after the occurrence and during the
continuance of an Event of Default, for the purpose of making, settling and
adjusting claims in respect of the Collateral under policies of insurance,
endorsing the name of the Grantor on any check, draft, instrument or other item
of payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto.  In the event that the
Grantor at any time or times shall fail to obtain or maintain any of the
policies of insurance required hereby or to pay any premium in whole or in part
relating thereto, the Lender may, without waiving or releasing any obligation or
liability of the Grantor hereunder or any Default or Event of Default, in its
sole discretion, obtain and maintain such policies of insurance and pay such
premium and take any other actions with respect thereto as the Lender deems
advisable.  All sums disbursed by the Lender in connection with this SECTION
4.9, including reasonable attorneys’ fees, court costs, expenses and other
charges relating thereto, shall be payable, upon demand, by the Grantor to the
Lender and shall be additional Secured Obligations secured hereby.


SECTION 4.10.    Payment of Taxes; Compliance with Laws; Contested Liens;
Claims.  The Grantor represents and warrants that all Claims imposed upon or
assessed against the Collateral have been paid and discharged except to the
extent such Claims constitute a Lien not yet due and payable or a Permitted
Encumbrance.  The Grantor shall comply with all applicable Law relating to the
Collateral the failure to comply with which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.  The Grantor may
at its own expense contest the validity, amount or applicability of any Claims
so long as the contest thereof shall be conducted in accordance with, and
permitted pursuant to the provisions of, the Credit Agreement.  Notwithstanding
the foregoing provisions of this SECTION 4.10, no contest of any such obligation
may be pursued by the Grantor if such contest would expose the Lender or any
other Credit Party to (i) any possible criminal liability or (ii) any additional
civil liability
 
 
 
15

--------------------------------------------------------------------------------

 
 
for failure to comply with such obligations unless the Grantor shall have
furnished a bond or other security therefor satisfactory to the Lender, or such
other Credit Party, as the case may be.
 
SECTION 4.11.    Access to Collateral, Books and Records; Other
Information.  Without limitation or duplication of the provisions of Section
6.10 of the Credit Agreement, upon reasonable prior request to the Grantor, the
Lender, its agents, accountants and attorneys shall have full and free access to
visit and inspect, as applicable, during normal business hours, all of the
Collateral including, without limitation, all of the books, correspondence and
records of the Grantor relating thereto.  The Lender and its representatives may
examine the same, take extracts therefrom and make photocopies thereof, and the
Grantor agrees to render to the Lender, at the Grantor’s cost and expense, such
clerical and other assistance as may be reasonably requested by the Lender with
regard thereto.  The Grantor shall, at any and all times, within a reasonable
time after written request by the Lender, furnish or cause to be furnished to
the Lender, in such manner and in such detail as may be reasonably requested by
the Lender, additional information with respect to the Collateral.
 
ARTICLE V
 
CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL
 
SECTION 5.1.      Pledge of Additional Securities Collateral.  The Grantor
shall, upon obtaining any Pledged Interests of any Person required to be pledged
hereunder, accept the same in trust for the benefit of the Lender and forthwith
deliver to the Lender a pledge amendment, duly executed by the Grantor, in
substantially the form of Exhibit 1 annexed hereto (each, a “Pledge Amendment”),
and the certificates and other documents required under SECTION 3.1 and SECTION
3.2 hereof in respect of the additional Pledged Interests which are to be
pledged pursuant to this Security Agreement, and confirming the attachment of
the Lien hereby created on and in respect of such additional Pledged
Interests.  The Grantor hereby authorizes the Lender to attach each Pledge
Amendment to this Security Agreement and agrees that all Pledged Interests
listed on any Pledge Amendment delivered to the Lender shall for all purposes
hereunder be considered Collateral.
 
SECTION 5.2.      Voting Rights; Distributions; etc.

 
(i)           So long as no Event of Default shall have occurred and be
continuing, the Grantor shall be entitled to exercise any and all voting and
other consensual rights pertaining to the Securities Collateral or any part
thereof for any purpose not inconsistent with the terms or purposes hereof, the
Credit Agreement or any other Loan Document evidencing the Secured
Obligations.  The Lender shall be deemed without further action or formality to
have granted to the Grantor all necessary consents relating to voting rights and
shall, if necessary, upon written request of the Grantor and at the sole cost
and expense of the Grantor, from time to time execute and deliver (or cause to
be executed and delivered) to such Grantor all such instruments as the
 
 
 
16

--------------------------------------------------------------------------------

 
 
Grantor may reasonably request in order to permit the Grantor to exercise the
voting and other rights which it is entitled to exercise pursuant to this
SECTION 5.2(i).
 
(ii)          Upon the occurrence and during the continuance of any Event of
Default, all rights of the Grantor to exercise the voting and other consensual
rights it would otherwise be entitled to exercise pursuant to SECTION 5.2(i)
hereof without any action, other than, in the case of any Securities Collateral,
or the giving of any notice shall immediately cease, and all such rights shall
thereupon become vested in the Lender, which shall thereupon have the sole right
to exercise such voting and other consensual rights; provided that the Lender
shall have the right, in its sole discretion, from time to time following the
occurrence and continuance of an Event of Default to permit the Grantor to
exercise such rights under SECTION 5.2(i).  After such Event of Default is no
longer continuing, the Grantor shall have the right to exercise the voting,
managerial and other consensual rights and powers that it would otherwise be
entitled to pursuant to SECTION 5.2(i) hereof.
 
(iii)         So long as no Cash Dominion Event shall have occurred and be
continuing, the Grantor shall be entitled to receive and retain, and to utilize
free and clear of the Lien hereof, any and all Distributions, but only if and to
the extent made in accordance with, and to the extent permitted by, the
provisions of the Credit Agreement; provided, however, that any and all such
Distributions consisting of rights or interests in the form of securities shall
be forthwith delivered to the Lender to hold as Collateral and shall, if
received by the Grantor, be received in trust for the benefit of the Lender, be
segregated from the other property or funds of the Grantor and be forthwith
delivered to the Lender as Collateral in the same form as so received (with any
necessary endorsement).  The Lender shall, if necessary, upon written request of
the Grantor and at the sole cost and expense of the Grantor, from time to time
execute and deliver (or cause to be executed and delivered) to the Grantor all
such instruments as the Grantor may reasonably request in order to permit the
Grantor to receive the Distributions which it is authorized to receive and
retain pursuant to this SECTION 5.2(iii).
 
(iv)         Upon the occurrence and during the continuance of any Cash Dominion
Event, all rights of the Grantor to receive Distributions which it would
otherwise be authorized to receive and retain pursuant to SECTION 5.2(iii)
hereof shall cease and all such rights shall thereupon become vested in the
Lender, which shall thereupon have the sole right to receive and hold as
Collateral such Distributions.  After such Cash Dominion Event is no longer
continuing, the Grantor shall have the right to receive the Distributions which
it would be authorized to receive and retain pursuant to SECTION 5.2(iii).
 
(v)          The Grantor shall, at its sole cost and expense, from time to time
execute and deliver to the Lender appropriate instruments as the Lender may
reasonably request in order to permit the Lender to exercise the voting and
other rights which it may be entitled to exercise pursuant to SECTION 5.2(ii)
hereof and to receive all Distributions which it may be entitled to receive
under SECTION 5.2(iii) hereof.
  
 
17

--------------------------------------------------------------------------------

 
 
(vi)         All Distributions which are received by the Grantor contrary to the
provisions of SECTION 5.2(ii) or SECTION 5.2(iii) hereof shall be received in
trust for the benefit of the Lender, shall be segregated from other funds of the
Grantor and shall immediately be paid over to the Lender as Collateral in the
same form as so received (with any necessary endorsement).
 
SECTION 5.3.       Organization Documents.  The Grantor has delivered to the
Lender true, correct and complete copies of its Organization Documents.  The
Organization Documents are in full force and effect.  The Grantor will not
terminate or agree to terminate any Organization Documents or make any amendment
or modification to any Organization Documents (including electing to treat any
Pledged Interests of the Grantor as a security under Section 8-103 of the UCC)
except to the extent permitted pursuant to the Credit Agreement.
 
SECTION 5.4.      Defaults, Etc.  The Grantor is not in default in the payment
of any portion of any mandatory capital contribution, if any, required to be
made under any agreement to which the Grantor is a party relating to the Pledged
Interests pledged by it, and the Grantor is not in violation of any other
provisions of any such agreement to which the Grantor is a party, or otherwise
in default or violation thereunder, other than any such violation which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.  No Securities Collateral pledged by the Grantor is
subject to any defense, offset or counterclaim, nor have any of the foregoing
been asserted or alleged against the Grantor by any Person with respect thereto,
and as of the date hereof, there are no certificates, instruments, documents or
other writings (other than the Organization Documents and certificates, if any,
delivered to the Lender) which evidence any Pledged Interests of the Grantor.
 
ARTICLE VI
 
CERTAIN PROVISIONS CONCERNING INTELLECTUAL
PROPERTY COLLATERAL
 
SECTION 6.1.      Grant of License.  Without limiting the rights of Lender as
the holder of a Lien on the Intellectual Property Collateral, for the purpose of
enabling the Lender, during the continuance of an Event of Default, to exercise
rights and remedies under Article VIII hereof at such time as the Lender shall
be lawfully entitled to exercise such rights and remedies, and for no other
purpose, the Grantor hereby grants to the Lender, to the extent assignable, an
irrevocable, non-exclusive license (exercisable without payment of royalty, rent
or other compensation to the Grantor) to use, assign, license or sublicense any
of the Intellectual Property Collateral now owned or hereafter acquired by the
Grantor and to occupy any Real Property owned or leased by the Grantor, wherever
the same may be located, including in such license access to all media in which
any of the licensed items may be recorded or stored and to all computer programs
used for the compilation or printout hereof.
 
 
18

--------------------------------------------------------------------------------

 
 
SECTION 6.2.      Registrations.  Except pursuant to licenses and other user
agreements entered into by the Grantor in the ordinary course of business, on
and as of the date hereof (i) the Grantor owns/or and possesses the right to
use, and has done nothing to authorize or enable any other Person to use, any
material Copyright, Patent or Trademark listed in Section IV of the Perfection
Certificate, and (ii) all registrations listed in Section IV of the Perfection
Certificate are valid and in full force and effect.
 
SECTION 6.3.      No Violations or Proceedings.  To the Grantor’s knowledge, on
and as of the date hereof, there is no violation by others of any right of the
Grantor with respect to any Copyright, Patent or Trademark listed in Section IV
of the Perfection Certificate, respectively, pledged by it under the name of the
Grantor, except any such violations that, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
 
SECTION 6.4.      Protection of Lender’s Security.  On a continuing basis, the
Grantor shall, at its sole cost and expense, (i) promptly following its becoming
aware thereof, notify the Lender of (A) any adverse determination in any
proceeding in the United States Patent and Trademark Office or the United States
Copyright Office with respect to any Patent, Trademark or Copyright necessary
for the conduct of business of the Grantor or (B) the institution of any
proceeding or any adverse determination in any federal, state or local court or
administrative body regarding the Grantor’s claim of ownership in or right to
use any of the Intellectual Property Collateral material to the use and
operation of the Collateral, its right to register such Intellectual Property
Collateral or its right to keep and maintain such registration in full force and
effect, (ii) maintain and protect the Intellectual Property Collateral necessary
for the conduct of business of the Grantor, (iii) not permit to lapse or become
abandoned any Intellectual Property Collateral necessary for the conduct of
business of the Grantor, and not settle or compromise any pending or future
litigation or administrative proceeding with respect to such Intellectual
Property Collateral, in each case except as shall be consistent with
commercially reasonable business judgment, (iv) upon the Grantor’s obtaining
knowledge thereof, promptly notify the Lender in writing of any event which may
be reasonably expected to materially and adversely affect the value or utility
of the Intellectual Property Collateral or any portion thereof material to the
use and operation of the Collateral, the ability of the Grantor or the Lender to
dispose of the Intellectual Property Collateral or any portion thereof or the
rights and remedies of the Lender in relation thereto including, without
limitation, a levy or threat of levy or any legal process against the
Intellectual Property Collateral or any material portion thereof, (v) not
license the Intellectual Property Collateral other than licenses entered into by
the Grantor in, or incidental to, the ordinary course of business, or amend or
permit the amendment of any of the material licenses in a manner that materially
and adversely affects the right to receive payments thereunder, or in any manner
that would materially impair the value of the Intellectual Property Collateral
or the Lien on and security interest in the Intellectual Property Collateral
intended to be granted to the Lender for the benefit of the Credit Parties,
without the consent of the Lender, (vi) until the Lender exercises its rights to
make collection, diligently keep adequate records respecting the Intellectual
Property Collateral and (vii) furnish to the Lender from time to time upon the
Lender’s reasonable request therefor detailed statements and
 
 
19

--------------------------------------------------------------------------------

 
 
amended schedules further identifying and describing the Intellectual Property
Collateral and such other materials evidencing or reports pertaining to the
Intellectual Property Collateral as the Lender may from time to time
request.  Notwithstanding the foregoing, nothing herein shall prevent the
Grantor from selling, disposing of or otherwise using any Intellectual Property
Collateral as permitted under the Credit Agreement.
 
SECTION 6.5.      After-Acquired Property.  If the Grantor shall, at any time
before this Security Agreement shall have been terminated in accordance with
SECTION 9.5(a), (i) obtain any rights to any additional Intellectual Property
Collateral or (ii) become entitled to the benefit of any additional Intellectual
Property Collateral or any renewal or extension thereof, including any reissue,
division, continuation, or continuation-in-part of any Intellectual Property
Collateral, or any improvement on any Intellectual Property Collateral, the
provisions hereof shall automatically apply thereto and any such item enumerated
in clause (i) or (ii) of this SECTION 6.5 with respect to the Grantor shall
automatically constitute Intellectual Property Collateral if such would have
constituted Intellectual Property Collateral at the time of execution hereof and
be subject to the Lien and security interest created by this Security Agreement
without further action by any party.  With respect to any federally registered
Intellectual Property Collateral, the Grantor shall, no less frequently than
once per Fiscal Quarter, (a) provide to the Lender a written notice of all of
the foregoing items enumerated in clause (i) or (ii) of this SECTION 6.5
occurring during the immediately preceding Fiscal Quarter, and (b) confirm the
attachment of the Lien and security interest created by this Security Agreement
to any rights described in clauses (i) and (ii) of the immediately preceding
sentence of this SECTION 6.5 by execution of an instrument in form reasonably
acceptable to the Lender.
 
SECTION 6.6.      Modifications.  The Grantor authorizes the Lender to modify
this Security Agreement by amending Section IV of the Perfection Certificate to
include any Intellectual Property Collateral acquired or arising after the date
hereof of the Grantor including, without limitation, any of the items listed in
SECTION 6.5 hereof.
 
SECTION 6.7.      Litigation.  Unless there shall occur and be continuing any
Event of Default, the Grantor shall have the right to commence and prosecute in
its own name, as the party in interest, for its own benefit and at the sole cost
and expense of the Grantor, such applications for protection of the Intellectual
Property Collateral and suits, proceedings or other actions to prevent the
infringement, counterfeiting, unfair competition, dilution, diminution in value
or other damage as are necessary to protect the Intellectual Property
Collateral.  Upon the occurrence and during the continuance of any Event of
Default, the Lender shall have the right but shall in no way be obligated to
file applications for protection of the Intellectual Property Collateral and/or
bring suit in the name of the Grantor, the Lender or the other Credit Parties to
enforce the Intellectual Property Collateral and any license thereunder.  In the
event of such suit, the Grantor shall, at the reasonable request of the Lender,
do any and all lawful acts and execute any and all documents requested by the
Lender in aid of such enforcement and the Grantor shall promptly reimburse and
indemnify the Lender, as the case may be, for all costs and expenses incurred by
the Lender in the exercise of its rights under this SECTION 6.7 in accordance
with SECTION 9.3 hereof.  In the event that the Lender shall elect not to bring
suit to enforce the
 
 
20

--------------------------------------------------------------------------------

 
 
Intellectual Property Collateral, the Grantor agrees, at the request of the
Lender, to take all commercially reasonable actions necessary, whether by suit,
proceeding or other action, to prevent the infringement, counterfeiting, unfair
competition, dilution, diminution in value of or other damage to any of the
Intellectual Property Collateral by others and for that purpose agrees to
diligently maintain any suit, proceeding or other action against any Person so
infringing necessary to prevent such infringement.
 
SECTION 6.8.      Third Party Consents.  The Grantor shall use commercially
reasonable efforts to obtain the consent of third parties to the extent such
consent is necessary or desirable to create a valid, perfected security interest
in favor of the Lender in any Intellectual Property Collateral.
 
ARTICLE VII
 
CERTAIN PROVISIONS CONCERNING ACCOUNTS
 
SECTION 7.1.      Special Representations and Warranties.  As of the time when
each of its Accounts is included in the Borrowing Base as an Eligible Credit
Card Receivable the Grantor shall be deemed to have represented and warranted
that such Account and all records, papers and documents relating thereto (i) are
genuine and correct and in all material respects what they purport to be,
(ii) represent the legal, valid and binding obligation of the account debtor,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar Laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability,
evidencing indebtedness unpaid and owed by such account debtor, arising out of
the performance of labor or services or the sale, lease, license, assignment or
other disposition and delivery of the goods or other property listed therein or
out of an advance or a loan, and (iii) are in all material respects in
compliance and conform with all applicable material federal, state and local
Laws and applicable Laws of any relevant foreign jurisdiction.
 
SECTION 7.2.      Maintenance of Records.  The Grantor shall keep and maintain
at its own cost and expense materially complete records of each Account, in a
manner consistent with prudent business practice, including, without limitation,
records of all payments received, all credits granted thereon, all merchandise
returned and all other documentation relating thereto.  The Grantor shall, at
the Grantor’s sole cost and expense, upon the Lender’s demand made at any time
after the occurrence and during the continuance of any Event of Default, deliver
all tangible evidence of Accounts, including, without limitation, all documents
evidencing Accounts and any books and records relating thereto to the Lender or
to its representatives (copies of which evidence and books and records may be
retained by the Grantor).  Upon the occurrence and during the continuance of any
Event of Default, the Lender may transfer a full and complete copy of the
Grantor’s books, records, credit information, reports, memoranda and all other
writings relating to the Accounts to and for the use by any Person that has
acquired or is
 
 
21

--------------------------------------------------------------------------------

 
 
contemplating acquisition of an interest in the Accounts or the Lender’s
security interest therein in accordance with applicable Law without the consent
of the Grantor.
 
SECTION 7.3.      Legend.  The Grantor shall legend, at the request of the
Lender made at any time after the occurrence and during the continuance of any
Event of Default and in form and manner reasonably satisfactory to the Lender,
the Accounts and the other books, records and documents of the Grantor
evidencing or pertaining to the Accounts with an appropriate reference to the
fact that the Accounts have been collaterally assigned to the Lender for the
benefit of the Credit Parties and that the Lender has a security interest
therein.
 
SECTION 7.4.      Modification of Terms, Etc.  The Grantor shall not rescind or
cancel any indebtedness evidenced by any Account or modify any term thereof or
make any adjustment with respect thereto except in the ordinary course of
business consistent with prudent business practice, or extend or renew any such
indebtedness except in the ordinary course of business consistent with prudent
business practice or compromise or settle any dispute, claim, suit or legal
proceeding relating thereto or sell any Account or interest therein except in
the ordinary course of business consistent with prudent business practice or in
accordance with the Credit Agreement without the prior written consent of the
Lender.
 
SECTION 7.5.      Collection.  The Grantor shall cause to be collected from the
account debtor of each of the Accounts, as and when due in the ordinary course
of business consistent with prudent business practice (including, without
limitation, Accounts that are delinquent, such Accounts to be collected in
accordance with generally accepted commercial collection procedures), any and
all amounts owing under or on account of such Account, and apply forthwith upon
receipt thereof all such amounts as are so collected to the outstanding balance
of such Account.  The costs and expenses (including, without limitation,
attorneys’ fees) of collection, in any case, whether incurred by the Grantor,
the Lender or any other Credit Party, shall be paid by the Grantor.
 
ARTICLE VIII
REMEDIES
 
SECTION 8.1.      Remedies.   Upon the occurrence and during the continuance of
any Event of Default the Lender may, from time to time in respect of the
Collateral, in addition to the other rights and remedies provided for herein,
under applicable Law or otherwise available to it:
 
(i)         Personally, or by agents or attorneys, immediately take possession
of the Collateral or any part thereof, from the Grantor or any other Person who
then has possession of any part thereof with or without notice or process of
law, and for that purpose may enter upon the Grantor’s premises where any of the
Collateral is located, remove such Collateral, remain present at such premises
to receive copies of all communications and remittances relating to the
 
 
 
22

--------------------------------------------------------------------------------

 
 
Collateral and use in connection with such removal and possession any and all
services, supplies, aids and other facilities of the Grantor;
 
(ii)        Demand, sue for, collect or receive any money or property at any
time payable or receivable in respect of the Collateral including, without
limitation, instructing the obligor or obligors on any agreement, instrument or
other obligation constituting part of the Collateral to make any payment
required by the terms of such agreement, instrument or other obligation directly
to the Lender, and in connection with any of the foregoing, compromise, settle,
extend the time for payment and make other modifications with respect thereto;
provided, however, that in the event that any such payments are made directly to
the Grantor, prior to receipt by any such obligor of such instruction, the
Grantor shall segregate all amounts received pursuant thereto in trust for the
benefit of the Lender and shall promptly pay such amounts to the Lender;
 
(iii)       Sell, assign, grant a license to use or otherwise liquidate, or
direct the Grantor to sell, assign, grant a license to use or otherwise
liquidate, any and all investments made in whole or in part with the Collateral
or any part thereof, and take possession of the proceeds of any such sale,
assignment, license or liquidation;
 
(iv)       Take possession of the Collateral or any part thereof, by directing
the Grantor in writing to deliver the same to the Lender at any place or places
so designated by the Lender, in which event the Grantor shall at its own
expense:  (A) forthwith cause the same to be moved to the place or places
designated by the Lender and therewith delivered to the Lender, (B) store and
keep any Collateral so delivered to the Lender at such place or places pending
further action by the Lender and (C) while the Collateral shall be so stored and
kept, provide such security and maintenance services as shall be necessary to
protect the same and to preserve and maintain them in good condition.  The
Grantor’s obligation to deliver the Collateral as contemplated in this SECTION
8.1 is of the essence hereof.  Upon application to a court of equity having
jurisdiction, the Lender shall be entitled to a decree requiring specific
performance by the Grantor of such obligation;
 
(v)        Withdraw all moneys, instruments, securities and other property in
any bank, financial securities, deposit or other account of the Grantor
constituting Collateral for application to the Secured Obligations as provided
in Article VIII hereof;
 
(vi)       Retain and apply the Distributions to the Secured Obligations as
provided in Article VIII hereof;
 
(vii)      Exercise any and all rights as beneficial and legal owner of the
Collateral, including, without limitation, perfecting assignment of and
exercising any and all voting, consensual and other rights and powers with
respect to any Collateral; and
 
(viii)     Exercise all the rights and remedies of a secured party under the
UCC, and the Lender may also in its sole discretion, without notice except as
specified in SECTION 8.2
 
 
 
23

--------------------------------------------------------------------------------

 
 
hereof, sell, assign or grant a license to use the Collateral or any part
thereof in one or more parcels at public or private sale, at any exchange,
broker’s board or at any of the Lender’s offices or elsewhere, for cash, on
credit or for future delivery, and at such price or prices and upon such other
terms as the Lender may deem commercially reasonable.  The Lender or any other
Credit Party or any of their respective Affiliates may be the purchaser,
licensee, assignee or recipient of any or all of the Collateral at any such sale
and shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold,
assigned or licensed at such sale, to use and apply any of the Secured
Obligations owed to such Person as a credit on account of the purchase price of
any Collateral payable by such Person at such sale.  Each purchaser, assignee,
licensee or recipient at any such sale shall acquire the property sold, assigned
or licensed absolutely free from any claim or right on the part of the Grantor,
and the Grantor hereby waives, to the fullest extent permitted by Law, all
rights of redemption, stay and/or appraisal which it now has or may at any time
in the future have under any rule of law or statute now existing or hereafter
enacted.  The Lender shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given.  The Lender may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned.  To the fullest extent permitted by Law,
the Grantor hereby waives any claims against the Lender arising by reason of the
fact that the price at which any Collateral may have been sold, assigned or
licensed at such a private sale was less than the price which might have been
obtained at a public sale, even if the Lender accepts the first offer received
and does not offer such Collateral to more than one offeree.
 
SECTION 8.2.      Notice of Sale.  The Grantor acknowledges and agrees that, to
the extent notice of sale or other disposition of Collateral shall be required
by applicable Law and unless the Collateral is perishable or threatens to
decline speedily in value, or is of a type customarily sold on a recognized
market (in which event the Lender shall provide the Grantor such advance notice
as may be practicable under the circumstances), ten (10) days’ prior notice to
the Grantor of the time and place of any public sale or of the time after which
any private sale or other intended disposition is to take place shall be
commercially reasonable notification of such matters.  No notification need be
given to the Grantor if it has signed, after the occurrence of an Event of
Default, a statement renouncing or modifying (as permitted under Law) any right
to notification of sale or other intended disposition.
 
SECTION 8.3.      Waiver of Notice and Claims.  The Grantor hereby waives, to
the fullest extent permitted by applicable Law, notice or judicial hearing in
connection with the Lender’s taking possession or the Lender’s disposition of
any of the Collateral, including, without limitation, any and all prior notice
and hearing for any prejudgment remedy or remedies and any such right which the
Grantor would otherwise have under law, and the Grantor hereby further waives,
to the fullest extent permitted by applicable Law:  (i) all damages occasioned
by such taking of possession, (ii) all other requirements as to the time, place
and terms of sale or other requirements with respect to the enforcement of the
Lender’s rights hereunder and (iii) all rights of redemption, appraisal,
valuation, stay, extension or moratorium now or hereafter in force under any
applicable Law.  The Lender shall not be liable for any incorrect or improper
 
 
24

--------------------------------------------------------------------------------

 
 
payment made pursuant to this Article VIII in the absence of gross negligence or
willful misconduct.  Any sale of, or the grant of options to purchase, or any
other realization upon, any Collateral shall operate to divest all right, title,
interest, claim and demand, either at law or in equity, of the Grantor therein
and thereto, and shall be a perpetual bar both at law and in equity against the
Grantor and against any and all Persons claiming or attempting to claim the
Collateral so sold, optioned or realized upon, or any part thereof, from,
through or under the Grantor.
 
SECTION 8.4.      Certain Sales of Collateral.
 
(i)       The Grantor recognizes that, by reason of certain prohibitions
contained in law, rules, regulations or orders of any Governmental Authority
(including, without limitation, the Securities Act, and applicable state
securities Laws), the Lender may be compelled, with respect to any sale of all
or any part of the Collateral (including, without limitation, Securities
Collateral and Investment Property), to limit purchasers to those who meet the
requirements of such Governmental Authority (which requirements may include,
with respect to Securities Collateral and/or Investment Property, that such
purchasers shall agree, among other things, to acquire such Securities
Collateral or Investment Property for their own account, for investment and not
with a view to the distribution or resale thereof).    The Grantor acknowledges
that any such sales may be at prices and on terms less favorable to the Lender
than those obtainable through a public sale without such restrictions
(including, without limitation, a public offering made pursuant to a
registration statement under the Securities Act), and, notwithstanding such
circumstances, agrees that any such restricted sale shall be deemed to have been
made in a commercially reasonable manner and that, except as may be required by
applicable Law, the Lender shall have no obligation to engage in public sales
and no obligation to delay the sale of any Securities Collateral or Investment
Property for the period of time necessary to permit the issuer thereof to
register it for a form of public sale requiring registration under the
Securities Act or under applicable state securities Laws, even if such issuer
would agree to do so.
 
(ii)      If the Lender determines to exercise its right to sell any or all of
the Securities Collateral or Investment Property, upon written request, the
Grantor shall from time to time furnish to the Lender all such information as
the Lender may reasonably request in order to determine the number of securities
included in the Securities Collateral or Investment Property which may be sold
by the Lender as exempt transactions under the Securities Act and the rules of
the Securities and Exchange Commission thereunder, as the same are from time to
time in effect.
 
(iii)     The Grantor further agrees that a breach of any of the covenants
contained in this SECTION 8.4 will cause irreparable injury to the Lender and
the other Credit Parties, that the Lender and the other Credit Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this SECTION 8.4 shall be specifically
enforceable against the Grantor, and the Grantor hereby waives and agrees not to
assert any defenses against an action for specific performance of such covenants
except for a defense that no Event of Default has occurred and is continuing.
 
SECTION 8.5.      No Waiver; Cumulative Remedies.
 
 
25

--------------------------------------------------------------------------------

 
 
 
(i)         No failure on the part of the Lender to exercise, no course of
dealing with respect to, and no delay on the part of the Lender in exercising,
any right, power or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right, power or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy; nor shall the Lender be required to look first to,
enforce or exhaust any other security, collateral or guaranties.  The remedies
herein provided are cumulative and are not exclusive of any remedies provided by
law.
 
(ii)        In the event that the Lender shall have instituted any proceeding to
enforce any right, power or remedy under this Security Agreement by foreclosure,
sale, entry or otherwise, and such proceeding shall have been discontinued or
abandoned for any reason or shall have been determined adversely to the Lender,
then and in every such case, the Grantor, the Lender and each other Credit Party
shall be restored to their respective former positions and rights hereunder with
respect to the Collateral, and all rights, remedies and powers of the Lender and
the other Credit Parties shall continue as if no such proceeding had been
instituted.
 
SECTION 8.6.      Certain Additional Actions Regarding Intellectual
Property.  If any Event of Default shall have occurred and be continuing, upon
the written demand of Lender, the Grantor shall execute and deliver to Lender an
assignment or assignments of the registered Patents, Trademarks and/or
Copyrights and such other documents as are necessary or appropriate to carry out
the intent and purposes hereof to the extent such assignment does not result in
any loss of rights therein under applicable Law.  Within five (5) Business Days
of written notice thereafter from Lender, the Grantor shall make available to
Lender, to the extent within the Grantor’s power and authority, such personnel
then in the Grantor’s employ as Lender may reasonably designate to permit the
Grantor to continue, directly or indirectly, to produce, advertise and sell the
products and services sold by the Grantor under the registered Patents,
Trademarks and/or Copyrights, and such Persons shall be available to perform
their prior functions on Lender’s behalf.
 
SECTION 8.7.      Application of Proceeds.  The proceeds received by the Lender
in respect of any sale of, collection from or other realization upon all or any
part of the Collateral pursuant to the exercise by the Lender of its remedies
shall be applied, together with any other sums then held by the Lender pursuant
to this Security Agreement, in accordance with and as set forth in Section 8.03
of the Credit Agreement.
 
ARTICLE IX
 
MISCELLANEOUS
 
SECTION 9.1.      Concerning Lender.
 
(i)         The actions of the Lender hereunder are subject to the provisions of
the Credit Agreement.  The Lender shall have the right hereunder to make
demands, to give notices,
 
 
26

--------------------------------------------------------------------------------

 
 
 
to exercise or refrain from exercising any rights, and to take or refrain from
taking action (including, without limitation, the release or substitution of the
Collateral), in accordance with this Security Agreement and the Credit
Agreement.  The Lender may employ agents and attorneys-in-fact in connection
herewith and shall not be liable for the negligence or misconduct of any such
agents or attorneys-in-fact.
 
(ii)        The Lender shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if such Collateral
is accorded treatment substantially equivalent to that which the Lender, in its
individual capacity, accords its own property consisting of similar instruments
or interests, it being understood that neither the Lender nor any of the other
Credit Parties shall have responsibility for, without limitation (i)
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to any Securities Collateral,
whether or not the Lender or any other Credit Party has or is deemed to have
knowledge of such matters or (ii) taking any necessary steps to preserve rights
against any Person with respect to any Collateral.  In no event shall the
Lender’s or any other Credit Party’s responsibility for the custody and
preservation of the Collateral in its possession extend to matters beyond the
control of such Person, including, without limitation, acts of God, war,
insurrection, riot, governmental actions or acts of any corporate or other
depository.


(iii)       The Lender shall be entitled to rely upon any written notice,
statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person, and, with respect to all matters pertaining to this
Security Agreement and its duties hereunder, upon advice of counsel selected by
it.


(iv)       If any item of Collateral also constitutes collateral granted to
Lender under any other deed of trust, mortgage, security agreement, pledge or
instrument of any type, in the event of any conflict between the provisions
hereof and the provisions of such other deed of trust, mortgage, security
agreement, pledge or instrument of any type in respect of such collateral,
Lender, in its sole discretion, shall select which provision or provisions shall
control.
 
SECTION 9.2.      Lender May Perform; Lender Appointed Attorney-in-Fact.  If the
Grantor shall fail to perform any covenants contained in this Security Agreement
or in the Credit Agreement (including, without limitation, the Grantor’s
covenants to (i) pay the premiums in respect of all required insurance policies
hereunder, (ii) pay Claims, (iii) make repairs, (iv) discharge Liens or (v) pay
or perform any other obligations of the Grantor with respect to any Collateral)
or if any warranty on the part of the Grantor contained herein shall be
breached, the Lender may (but shall not be obligated to) do the same or cause it
to be done or remedy any such breach, and may expend funds for such purpose;
provided, however, that Lender shall in no event be bound to inquire into the
validity of any tax, lien, imposition or other obligation which the Grantor
fails to pay or perform as and when required hereby.  Any and all amounts so
expended by the Lender shall be paid by the Grantor in accordance with the
provisions of SECTION 9.3 hereof.  Neither the provisions of this SECTION 9.2
nor any action taken by
 
 
27

--------------------------------------------------------------------------------

 
 
Lender pursuant to the provisions of this SECTION 9.2 shall prevent any such
failure to observe any covenant contained in this Security Agreement nor any
breach of warranty from constituting an Event of Default.  The Grantor hereby
appoints the Lender its attorney-in-fact, with full authority in the place and
stead of the Grantor and in the name of the Grantor, or otherwise, from time to
time after the occurrence and during the continuation of an Event of Default in
the Lender’s discretion to take any action and to execute any instrument
consistent with the terms of the Credit Agreement and the other Security
Documents which the Lender may deem necessary to accomplish the purposes
hereof.  The foregoing grant of authority is a power of attorney coupled with an
interest and such appointment shall be irrevocable for the term hereof.  The
Grantor hereby ratifies all that such attorney shall lawfully do or cause to be
done by virtue hereof.
 
SECTION 9.3.      Expenses.  The Grantor will upon demand pay to the Lender the
amount of any and all amounts required to be paid pursuant to Section 9.04 of
the Credit Agreement.
 
SECTION 9.4.      Continuing Security Interest; Assignment.  This Agreement
shall create a continuing security interest in the Collateral and shall (i) be
binding upon the Grantor, its successors and assigns, and (ii) inure, together
with the rights and remedies of the Lender hereunder, to the benefit of the
Lender and the other Credit Parties and each of their respective successors,
transferees and assigns.  No other Persons (including, without limitation, any
other creditor of the Grantor) shall have any interest herein or any right or
benefit with respect hereto.  Without limiting the generality of the foregoing
clause (ii), any Credit Party may assign or otherwise transfer any indebtedness
held by it secured by this Agreement to any other Person, and such other Person
shall thereupon become vested with all the benefits in respect thereof granted
to such Credit Party, herein or otherwise, subject, however, to the provisions
of the Credit Agreement.
 
SECTION 9.5.      Termination; Release.
 
(i)         This Security Agreement, the Lien in favor of the Lender (for the
benefit of itself and the other Credit Parties) and all other security interests
granted hereby shall terminate with respect to all Secured Obligations when (i)
the Commitments shall have expired or been terminated, (ii) the principal of and
interest on each Loan and all fees and other Secured Obligations shall have been
indefeasibly paid in full in cash, (iii) all Letters of Credit (as defined in
the Credit Agreement) shall have (A) expired or terminated and have been reduced
to zero, (B) been Cash Collateralized to the extent required by the Credit
Agreement, or (C) been supported by another letter of credit in a manner
reasonably satisfactory to the L/C Issuer and the Lender, and (iv) all
Unreimbursed Amounts shall have been indefeasibly paid in full in cash,
provided, however, that (A) this Security Agreement, the Lien in favor of the
Lender (for the benefit of itself and the other Credit Parties) and all other
security interests granted hereby shall be reinstated if at any time payment, or
any part thereof, of any Secured Obligation is rescinded or must otherwise be
restored by any Credit Party or the Grantor upon the bankruptcy or
reorganization of the Grantor or otherwise, and (B) in connection with the
termination of this
 
 
28

--------------------------------------------------------------------------------

 
 
Security Agreement, the Lender may require such indemnities and collateral
security as it shall reasonably deem necessary or appropriate to protect the
Credit Parties against (x) loss on account of credits previously applied to the
Secured Obligations that may subsequently be reversed or revoked, (y) any
obligations that may thereafter arise with respect to the Other Liabilities, and
(z) any Secured Obligations that may thereafter arise under Section 9.04 of the
Credit Agreement.
 
(ii)        The Collateral shall be released from the Lien of this Security
Agreement in accordance with the provisions of the Credit Agreement.  Upon
termination hereof or any release of Collateral in accordance with the
provisions of the Credit Agreement, the Lender shall, upon the request and at
the sole cost and expense of the Grantor, assign, transfer and deliver to the
Grantor, against receipt and without recourse to or warranty by the Lender, such
of the Collateral to be released (in the case of a release) or all of the
Collateral (in the case of termination of this Security Agreement) as may be in
possession of the Lender and as shall not have been sold or otherwise applied
pursuant to the terms hereof, and, with respect to any other Collateral, proper
documents and instruments (including UCC-3 termination statements or releases)
acknowledging the termination hereof or the release of such Collateral, as the
case may be.
 
(iii)       At any time that the Grantor desires that the Lender take any action
described in clause (b) of this SECTION 9.5, the Grantor shall, upon request of
the Lender, deliver to the Lender an officer’s certificate certifying that the
release of the respective Collateral is permitted pursuant to clause (a) or (b)
of this SECTION 9.5.  The Lender shall have no liability whatsoever to any other
Credit Party as the result of any release of Collateral by it as permitted (or
which the Lender in good faith believes to be permitted) by this SECTION 9.5.
 
SECTION 9.6.      Modification in Writing.  No amendment, modification,
supplement, termination or waiver of or to any provision hereof, nor consent to
any departure by the Grantor therefrom, shall be effective unless the same shall
be made in accordance with the terms of the Credit Agreement and unless in
writing and signed by the Lender and the Grantor.  Any amendment, modification
or supplement of or to any provision hereof, any waiver of any provision hereof
and any consent to any departure by the Grantor from the terms of any provision
hereof shall be effective only in the specific instance and for the specific
purpose for which made or given.  Except where notice is specifically required
by this Security Agreement or any other document evidencing the Secured
Obligations, no notice to or demand on the Grantor in any case shall entitle the
Grantor to any other or further notice or demand in similar or other
circumstances.
 
SECTION 9.7.      Notices.  Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Credit Agreement, as to the Grantor, addressed to it at the address of the
Borrower set forth in the Credit Agreement and as to the Lender, addressed to it
at the address set forth in the Credit Agreement, or in each case at such other
address as shall be designated by such party in a written notice to the other
parties hereto complying as to delivery with the terms of this SECTION 9.7.
 
 
29

--------------------------------------------------------------------------------

 
 
SECTION 9.8.      GOVERNING LAW.  THIS SECURITY AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS,
WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS THEREOF.
 
SECTION 9.9.      CONSENT TO JURISDICTION; SERVICE OF PROCESS; WAIVER OF JURY
TRIAL.
 
(a)        THE GRANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE COMMONWEALTH
OF MASSACHUSETTS SITTING IN SUFFOLK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE DISTRICT OF MASSACHUSETTS, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND THE GRANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS
IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
MASSACHUSETTS STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
IN SUCH FEDERAL COURT.  THE GRANTOR AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS SECURITY AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(b)        THE GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (A) OF THIS SECTION.  THE GRANTOR HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
 
(c)        THE GRANTOR AGREES THAT ANY ACTION COMMENCED BY THE GRANTOR ASSERTING
ANY CLAIM OR COUNTERCLAIM ARISING UNDER OR IN CONNECTION WITH THIS SECURITY
AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT SOLELY IN A COURT OF THE
COMMONWEALTH OF MASSACHUSETTS SITTING IN SUFFOLK COUNTY OR ANY FEDERAL COURT
 
 
 
30

--------------------------------------------------------------------------------

 
SITTING THEREIN AS THE LENDER MAY ELECT IN ITS SOLE DISCRETION AND CONSENTS TO
THE EXCLUSIVE JURISDICTION OF SUCH COURTS WITH RESPECT TO ANY SUCH ACTION.
 
(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 9.7.  NOTHING IN THIS SECURITY AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.
 
(e)        EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
WHETHER INITIATED BY OR AGAINST ANY SUCH PERSON OR IN WHICH ANY SUCH PERSON IS
JOINED AS A PARTY LITIGANT).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS SECURITY AGREEMENT AND THE
OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
 
SECTION 9.10.    Severability of Provisions.  Any provision hereof which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
 
SECTION 9.11.    Execution in Counterparts; Effectiveness.  This Security
Agreement may be executed in any number of counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  Delivery of an executed counterpart of a signature page of this
Security Agreement by telecopy, pdf or other electronic transmission shall be as
effective as delivery of a manually executed counterpart of this Security
Agreement.
 
SECTION 9.12.    No Release.  Nothing set forth in this Security Agreement shall
relieve the Grantor from the performance of any term, covenant, condition or
agreement on the Grantor’s part to be performed or observed under or in respect
of any of the Collateral or from any liability to any Person under or in respect
of any of the Collateral or shall impose any obligation on the Lender or any
other Credit Party to perform or observe any such term, covenant, condition or
agreement on the Grantor’s part to be so performed or observed or shall impose
any liability on the Lender or any other Credit Party for any act or omission on
the part
 
 
 
31

--------------------------------------------------------------------------------

 
 
of the Grantor relating thereto or for any breach of any representation or
warranty on the part of the Grantor contained in this Security Agreement, the
Credit Agreement or the other Loan Documents, or under or in respect of the
Collateral or made in connection herewith or therewith.  The obligations of the
Grantor contained in this SECTION 9.12 shall survive the termination hereof and
the discharge of the Grantor’s other obligations under this Security Agreement,
the Credit Agreement and the other Loan Documents.
 
SECTION 9.13.    Obligations Absolute.  All obligations of the Grantor hereunder
shall be absolute and unconditional irrespective of:
 
(i)       any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of the Grantor;
 
(ii)      any lack of validity or enforceability of the Credit Agreement or any
other Loan Document, or any other agreement or instrument relating thereto;
 
(iii)     any change in the time, manner or place of payment of, or in any other
term of, all or any of the Secured Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement or any other Loan
Document or any other agreement or instrument relating thereto;
 
(iv)     any pledge, exchange, release or non-perfection of any other
collateral, or any release or amendment or waiver of or consent to any departure
from any guarantee, for all or any of the Secured Obligations;
 
(v)      any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Credit Agreement or any other Loan
Document except as specifically set forth in a waiver granted pursuant to the
provisions of SECTION 9.6 hereof; or
 
(vi)      any other circumstances which might otherwise constitute a defense
available to, or a discharge of, the Grantor (other than the termination of this
Security Agreement in accordance with SECTION 9.5(a) hereof).
 
SECTION 9.14.    Existing Security Agreement Amended and Restated.  This
Security Agreement is an amendment and restatement of (i) the provisions of the
Existing Credit Agreement with respect to the grant of security interest by the
Grantor, (ii) that certain Pledge Agreement dated as of January 4, 2011 between
the Grantor and the Lender, and (iii) that certain Intellectual Property
Security Agreement dated as of July 26, 2005 between the Grantor and the Lender
(the foregoing, each as in effect as of the date hereof, collectively, the
“Existing Security Provisions”).  This Security Agreement is in no way intended
to constitute a novation of the Existing Security Provisions or the Liabilities
(as defined in the Existing Credit Agreement).  With respect to (i) any date or
time period occurring and ending prior to the Effective Date, the Existing
Security Provisions and the other Loan Documents shall govern the respective
rights and obligations of any party or parties hereto also party thereto and
shall for such purposes
 
 
32

--------------------------------------------------------------------------------

 
 
remain in full force and effect; and (ii) any date or time period occurring or
ending on or after the Effective Date, the rights and obligations of the parties
hereto shall be governed by this Security Agreement (including, without
limitation, the schedules hereto) and the other Loan Documents.  From and after
the Effective Date, the provisions of this Security Agreement shall prevail in
the event of any conflict or inconsistency between such provisions and those of
the Existing Security Provisions.  Any security granted pursuant to or in
connection with the Existing Credit Agreement and the other Loan Documents
(whether pursuant to the Existing Security Provisions or otherwise) shall
continue to secure the obligations of the Grantors arising pursuant to or in
connection with the Credit Agreement (including all such obligations arising
initially pursuant to or in connection with the Existing Credit Agreement and
the other Loan Documents).


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
33

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Grantor and the Lender have caused this Security
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.
 
BLUEFLY, INC., as Grantor
 
By:
/ s / Kara B. Jenny
Name:
Kara B. Jenny
Title:
Chief Financial Officer and Secretary

 
Signature Page to Amended and Restated Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Lender
 
By:
/ s / Michele L. Ayou
Name:
Michele L. Ayou
Title:
Authorized Signatory

 
Signature Page to Amended and Restated Security Agreement
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT 1
 
[Form of]

 
SECURITIES PLEDGE AMENDMENT
 
This Securities Pledge Amendment, dated as of _________, is delivered pursuant
to SECTION 5.1 of that certain Amended and Restated Security Agreement (as
amended, amended and restated, restated, supplemented or otherwise modified from
time to time, the “Security Agreement;” capitalized terms used but not otherwise
defined herein shall have the meanings assigned to such terms in the Security
Agreement), dated as of June 17, 2011, made by BLUEFLY, INC., a Delaware
corporation having an office at 42 West 39th Street, New York, New York 10018
(the “Borrower”), as pledgor, assignor and debtor (the Borrower, in such
capacities and together with any successors in such capacities, the “Grantor”),
in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, having an office at One
Boston Place, 18th Floor, Boston, Massachusetts 02108, as Lender, for the
ratable benefit of itself and the other Credit Parties (as defined in the Credit
Agreement referred to in the Security Agreement) pursuant to the Credit
Agreement, as pledgee, assignee and secured party (in such capacities and
together with any successors in such capacities, the “Lender”).  The undersigned
hereby agrees that this Securities Pledge Amendment may be attached to the
Security Agreement and that the Pledged Interests listed on this Securities
Pledge Amendment shall be deemed to be and shall become part of the Collateral
and shall secure all Secured Obligations.
 
PLEDGED INTERESTS
 
‎‎‎ISSUER
 
CLASS‎
OF STOCK‎
OR
INTERESTS
 
‎‎PAR‎
VALUE
 
‎‎CERTIFICATE‎
NO(S).
 
NUMBER OF
SHARES
‎OR
‎INTERESTS
 
PERCENTAGE OF‎
ALL ISSUED CAPITAL‎
OR OTHER EQUITY
INTERESTS OF ISSUER
                                                                               
         
  
 
  
 
  
 
  
 
  
 



 
 

--------------------------------------------------------------------------------

 
 
BLUEFLY, INC., as Grantor
By:
   
 
Name:
 
Title:

 
AGREED TO AND ACCEPTED:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender


By:
   
 
Name:
 
Title:


 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
Filings, Registrations and Recordings
 
1.           UCC-1 Financing Statement filed with Secretary of State of State of
Delaware


2.           Grant of Security Interest in United States Trademarks filed with
United States Patent and Trademark Office


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE II
 
Pledged Interests


Grantor
 
Issuer
 
Type of
Organization
 
# of Shares Owned
 
Total Shares
Outstanding
 
% of
Interest
Pledged
 
Certificate No. 
(if uncertificated,
please indicate so)
 
                       
Bluefly, Inc.
  
Eyefly LLC
  
limited liability company
  
4,420,000
  
8,500,000
 
  
100% of interests owned
  
uncertificated

 
 
 

--------------------------------------------------------------------------------

 
 